           Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 1 of 11

                                                              Honorable Judge James L. Robart


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                      No. 2:18-cv-01543-JLR
 9
                           Plaintiff,                      JOINT SUBMISSION RE:
10                                                         PROPOSED PROTECTIVE
                   v.
                                                           ORDER
11
     MITSUBISHI AIRCRAFT CORPORATION,
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                         Defendants.
18
19          Per the Court’s instructions of January 17, 2019, Plaintiff Bombardier Inc.

20   (“Bombardier”) and all Defendants who have been served—Mitsubishi Aircraft Corporation

21   America, Inc. (“MITAC America”), Aerospace Testing Engineering & Certification Inc.

22   (“AeroTEC”), Michel Korwin-Szymanowski (“Korwin-Szymanowski”), Laurus Basson

23   (“Basson”) and Cindy Dornéval (“Dornéval”)—(collectively, “the Parties”) submit this Joint

24   Submission Re: Proposed Protective Order. The Parties were “directed to file a stipulated

25   protection order no later than noon on Friday, 1/25/19” (Minute Entry, Dkt. No. 101). The

26   Parties have conferred repeatedly and in good faith and reached agreement on all but one

27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 1
             Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 2 of 11




 1   provision of a stipulated protective order. The Parties now respectfully request this Court’s

 2   assistance to finalize that one provision that remains in dispute among the parties.

 3           Attached hereto as Exhibit A is the proposed stipulated protective order negotiated

 4   among the Moving Parties to date. 1 The only section that remains in dispute concerns the

 5   manner and extent to which material designated “ATTORNEYS’ EYES ONLY” (“AEO”)

 6   can be shared with in-house counsel and/or other corporate designees (Paragraph 4.2(h)). The

 7   parties’ respective proposals on the issue are set forth in Exhibit A’s Paragraphs

 8   4.2(h)[Defendants’ Proposal] and 4.2(h)[Plaintiff’s Proposal]. The arguments supporting the

 9   parties’ positions are set forth below. The Moving Parties respectfully request that the Court

10   decide the dispute among the parties and enter a protective order consistent with its decision.

11           Plaintiff’s Position:

12           Because this is a trade secret case, discovery inevitably will involve the exchange of

13   what Bombardier considers to be trade secret information. The Moving Parties agree that

14   trade secret information may be designated as AEO, and Bombardier seeks only to ensure that

15   AEO-designated information is treated with sufficient care to safeguard the secrecy of that

16   information. See 18 U.S.C. § 1839(3) (requiring the owner of a trade secret to “take[]

17   reasonable measures to keep such information secret”). Bombardier’s obligation to safeguard

18   its trade secrets obviously does not end when litigation begins, and as such Bombardier

19   cannot stipulate to the proposal Defendants proffer.

20           Bombardier seeks only reasonable restrictions under Ninth Circuit law concerning the

21   dissemination of AEO information in a trade secret case. Its proposal includes disclosure of

22   AEO-designated information to four in-house counsel not involved in competitive decision

23   making or aircraft certification activities, who are not advising unserved Defendants in this

24   case, and where that information is subject to a motion to seal. This is eminently reasonable

25   under the circumstances, particularly where a Court may require “that a trade secret or other

26
     1 Also attached hereto, as Exhibit B, is the redline version of Exhibit A identifying the departures from the
27   Court’s Model Protective Order.

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 2
            Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 3 of 11




 1   confidential research, development, or commercial information not be revealed or be revealed

 2   only in a specified way.” Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th

 3   Cir. 1992). Proper review of a protective order in a trade secrets case “requires the district

 4   court to examine factually all the risks and safeguards surrounding inadvertent disclosure by

 5   any counsel, whether in-house or retained. Further, the nature of the claims and of a party’s

 6   opportunity to develop its case through alternative discovery procedures factors into decisions

 7   on the propriety of such protective orders.” Id.

 8          Absent compelling reasons or actual prejudice, a corporate attorney of a defendant in a

 9   trade secret dispute is not permitted to view documents marked “AEO” when such counsel is

10   involved in “competitive decision making.” Id. Further, district courts applying the principles

11   of Brown Bag have imposed additional reasonable limitations on disclosure of AEO material

12   because “good intentions are insufficient to prevent inadvertent disclosure of confidential

13   information because it is not possible [for them] to ‘lock-up trade secrets in [their] mind[s].’”

14   Intel Corp. v. VIA Technologies, Inc., 198 F.R.D. 525, 531 (N.D.Cal.2000). This is true even

15   when witnesses have no impact on competitive decision-making in the company. See e.g.,

16   F.T.C. v. Foster, 2007 WL 2219410, at *9 (D.N.M. Apr. 26, 2007)(limiting AEO disclosure

17   to two in-house attorneys, among other limitations); Johnson Outdoors Inc. v. Navico, Inc.,

18   2011 WL 13218010, at *5 (M.D. Ala. Mar. 15, 2011) (same).

19          In contrast, Defendants’ proposal unnecessarily jeopardizes the secrecy of

20   Bombardier’s information. As proposed, Defendants seek to expand AEO disclosure to, in

21   addition to the four in-house counsel, a “corporate representative” of each Defendant. This

22   additional “corporate representative” could have (and likely would have) “decision making

23   authority” that the Ninth Circuit has found to be a critical factor in denying AEO disclosure to

24   corporate attorneys. Even worse, a designated “corporate representative” would likely be a

25   representative of the unserved Japanese corporate entity MITAC (Japan)—thereby letting a

26   Defendant who has not formally appeared in this case to meaningfully participate and guide

27   the remaining Defendants’ decisions.

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 3
            Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 4 of 11




 1          Relatedly, Defendants are not willing to limit AEO disclosures to in-house counsel

 2   who are not also advising unserved Defendants in this case.               Specifically, Defendants’

 3   proposal permits disclosure of Bombardier trade secret information to individuals who

 4   simultaneously serve MITAC America and its yet-to-be-served-and-unwilling-to-waive-

 5   service Corporate Parent MITAC (Japan). Bombardier should not have to compromise the

 6   security of its trade secret information to benefit a defendant who is unwilling to subject itself

 7   to the Court’s jurisdiction.      MITAC (Japan) should not have access to Bombardier

 8   information of any kind unless and until it appears in this litigation.

 9          Further, Defendants wish to be able to “withdra[w] and replac[e]” a signed

10   undertaking, thereby allowing a potentially unlimited number of their employees to pass

11   through a proverbial revolving door to Bombardier’s trade secrets. Defendants’ proposal does

12   not properly balance the parties’ competing interests in this litigation as required by Ninth

13   Circuit law. It is therefore properly denied, and Bombardier’s proposal is the better course.

14
15          MITAC America Defendant’s Position:

16          The disputed language involves only paragraph 4.2(h), and only three issues, all

17   relating to documents designated as AEO: (1) the ability of the MITAC America corporate

18   legal team to see AEO documents that have not been filed with the Court; (2) whether a

19   MITAC America corporate representative can see specific AEO documents that MITAC

20   America is accused of misappropriating; and (3) whether the MITAC America legal team will

21   be precluded from seeing any AEO documents before MITAC America’s parent company is

22   served and formally made part of the litigation.

23          Bombardier has shown neither “good cause” for preventing access by the MITAC

24   America legal team, nor a “specific prejudice or harm” that would result from MITAC

25   America’s proposal. See UCC Ueshima Coffee Co. v. Tully's Coffee Corp., No. C06-

26   1604RSL, 2007 WL 710092, at *1 (W.D. Wash. Mar. 6, 2007). The MITAC America legal

27   team members will be identified in advance; they have agreed to sign the Ex A

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 4
            Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 5 of 11




 1   Acknowledgment; they have agreed to not include competitive decision makers on their team;

 2   and they have agreed to not include anyone involved with the regulatory certification

 3   processes that are the focus of this case. Bombardier has not shown any reason to believe the

 4   MITAC legal team would violate this Court’s order.

 5          MITAC America’s need for access outweighs any harm alleged by Bombardier.

 6   Bombardier’s sweeping charges against MITAC America, made in a highly technical case

 7   while sales efforts on the MRJ are at a crucial phase, have the potential to cause enormous

 8   harm. The corporate legal team should not be handcuffed in its efforts to support MITAC

 9   America’s defense. That team needs to see AEO documents before they are filed in the court

10   – any other approach prevents the corporate legal team from providing effective advance

11   assistance to MITAC America’s outside counsel, by restricting outside counsel’s ability to

12   consult on strategy and the strengths and weaknesses in the case. The MITAC America legal

13   team needs to take an active role, and limiting their ability to consider all relevant materials

14   and evaluate the case is unwarranted. Of course, Bombardier’s corporate counsel may see

15   any MITAC America’s AEO materials under the same conditions MITAC America seeks.

16          A MITAC America corporate representative should also be able to see those AEO

17   materials MITAC America allegedly misappropriated. That person will sign the

18   Acknowledgement, and will agree to be bound by the order. Being able see the source of an

19   accusation is a fundamental part of the justice system that applies to corporations as well as

20   individual. Even corporations need access to information to make critical decisions.

21          The need for AEO access beyond outside counsel is not hypothetical. For example, the

22   MRJ is being certified by the Japan Civil Aviation Bureau (“JCAB”), not Transport Canada or

23   the FAA.. The MRJ is the first airliner certified by the JCAB in nearly 50 years., Dkt. 4 at 21,

24   and the JCAB’s approach to certification is different from other regulators. How the JCAB is

25   approaching the MRJ is uniquely known to those working on the MRJ project. Outside

26   litigation counsel needs full access to the MITAC legal team to get the best access to

27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 5
            Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 6 of 11




 1   knowledge of how the JCAB approach makes Bombardier’s Transport Canada certification

 2   knowledge irrelevant.

 3           Bombardier has also failed to justify precluding access by the MITAC America legal

 4   team until Bombardier completes service on MITAC Japan. Whether MITAC Japan has been

 5   served has no impact on the ability of the MITAC legal team to comply with the protective

 6   order – they will comply regardless.

 7           MITAC America respectively requests that Court enter the Protective Order with

 8   MITAC America’s proposed paragraph 4.2(h).

 9
10           AeroTEC Defendants’ Position:

11           The AeroTEC Defendants’ join MITAC America’s proposal and position regarding

12   paragraph 4.2(h). AeroTEC does not have in-house counsel, but agrees that access to AEO

13   documents by MITAC America’s in-house counsel is warranted and necessary to defend

14   against Plaintiff’s claims.

15           Since it does not have in-house counsel, AeroTEC’s need for a designated corporate

16   representative to access documents AeroTEC is accused of misappropriating is even more

17   acute. If Plaintiff accuses a AeroTEC of misappropriating documents designated as AEO, the

18   AeroTEC Defendants can easily foresee situations where access by a corporate representative

19   will be necessary to defend the corporate defendant. A corporate representative, as opposed

20   to experts, will have a unique inside understanding of AeroTEC’s business and operations

21   necessary to defend any allegations that the documents were in fact misappropriated, or that

22   they are in fact trade secrets.

23           Moreover, Defendants’ proposal may well avoid the need to challenge AEO

24   designations and disputes whether AEO documents should be re-designated. Allowing a

25   single employee to access AEO documents pursuant to the Protective Order also protects the

26   designating party from the all-or-nothing prospect of having the documents re-designated and

27   thereby available to all directors, officers and employees pursuant to section 4.2(b). The

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 6
           Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 7 of 11




 1   Defendants’ proposed paragraph 4.2(h) is necessary for the AeroTEC Defendants’ counsel to

 2   work with its client on trial strategy and defending claims that particular were

 3   misappropriated by AeroTEC.

 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 7
            Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 8 of 11




 1      RESPECTFULLY SUBMITTED this 25th day of January, 2019.

 2   s/ John D. Denkenberger                    s/ Mary Z. Gaston
     John D. Denkenberger, WSBA No. 25907       Jerry A. Riedinger, WSBA No. 25828
 3   Brian F. McMahon, WSBA No. 45739           Mack H. Shultz, WSBA No. 27190
     E. Lindsay Calkins, WSBA No. 44127         James Sanders, WSBA No. 24565
 4   Christensen O’Connor Johnson Kindness      Mary Z. Gaston, WSBA No. 27258
     PLLC                                       Shylah R. Alfonso, WSBA No. 33138
 5   1201 Third Avenue, Suite 3600              Perkins Coie LLP
     Seattle, WA 98101-3029                     1201 Third Avenue, Suite 4900
 6   Telephone: 206.682.8100                    Seattle, WA 98101-3099
     Facsimile: 206.224.0779                    Telephone: 206.359.8000
 7   E-mail: john.denkenberger@cojk.com,        Facsimile: 206.359.9000
     E-mail: brian.mcmahon@cojk.com             E-mail: JRiedinger@perkinscoie.com
 8                                              E-mail: MShultz@perkinscoie.com
                                                E-mail: MGaston@perkinscoie.com
 9   Attorneys for Plaintiff Bombardier Inc.
                                                Attorneys for Defendant Mitsubishi Aircraft
10                                              Corporation America, Inc.
11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 8
           Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 9 of 11



     s/ Mark A. Bailey
 1   Richard J. Omata, WSBA No. 7032
     Mark A. Bailey, WSBA No. 26337
 2
     Karr Tuttle Campbell
 3   701 Fifth Avenue, Suite 3300
     Seattle, WA 98104
 4   Telephone: 206-223-1313
     Facsimile: 206-682-7100
 5   Email: romata@karrtuttle.com
     Email: mbailey@karrtuttle.com
 6
 7   Attorneys for Defendants Aerospace Testing
     Engineering & Certification Inc., Michel
 8   Korwin-Szymanowksi, Laurus Basson, and
     Cindy Dornéval
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 9
           Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 10 of 11




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on January 25, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                    Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                         Email:                            Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                                Mark A. Bailey
17   KARR TUTTLE CAMPBELL                            KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                    Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                         jsmith@karrtuttle.com
     swatkins@karrtuttle.com                         mmunhall@karrtuttle.com
19
                                                     sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
25                                               Brian F. McMahon, WSBA No.: 45,739
                                                 E. Lindsay Calkins, WSBA No.: 44,127
26
                                                 Christensen O’Connor Johnson KindnessPLLC
27                                               1201 Third Avenue, Suite 3600

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 10
           Case 2:18-cv-01543-JLR Document 104 Filed 01/25/19 Page 11 of 11



                                                 Seattle, WA 98101-3029
 1                                               Telephone: 206.682.8100
 2                                               Fax: 206.224.0779
                                                 E-mail: john.denkenberger@cojk.com,
 3                                               brian.mcmahon@cojk.com,
                                                 lindsay.calkins@cojk.com, litdoc@cojk.com
 4
                                                 Attorneys for Plaintiff Bombardier Inc.
 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     JOINT SUBMISSION RE: PROPOSED
     PROTECTIVE ORDER (2:18-cv-01543-JLR) - 11
